Citation Nr: 1720527	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for service-connected ischemic heart disease.


REPRESENTATION

Veteran represented by:	Amy R. Fochler, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to August 1968, including in Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for ischemic heart disease due to herbicide exposure and assigned a 10 percent evaluation effective November 23, 2010.  

During the pendency of this appeal, the RO issued a February 2017 rating decision, which increased the 10 percent evaluation to 60 percent effective November 23, 2010 per the decision in the February 2017 Supplemental Statement of the Case.  However, as this increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board additionally notes that in February 2017, the Veteran filed a claim of entitlement to TDIU as a result of his disabilities, including his heart disability.  The RO denied the claim in an April 2017 rating decision, to which the Veteran filed a notice of disagreement in May 2017.  Based on a May 2017 letter from the RO to the Veteran, it appears that the TDIU issue is currently being reviewed by a Decision Review Officer at the request of the Veteran.  Therefore, the TDIU issue is not addressed in the Board's decision here.

Finally, the Veteran requested a Board videoconference hearing in his May 2014 Substantive Appeal.  The Veteran's hearing request was later withdrawn in an April 2015 brief, which was submitted in lieu of a hearing by the Veteran's representative.  In the brief, the representative reported that the Veteran wishes to withdraw the Board hearing request he made in his May 2013 Substantive Appeal and have his appeal decided by the Board based on the evidence of record instead.  The Veteran's Board hearing withdrawal request was reiterated by his representative in a June 2015 letter to the RO and further, in a May 2017 brief.  See 38 CFR 20.704(e).  The Veteran's hearing request is hereby considered withdrawn.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the increased rating claim for service-connected ischemic heart disease should be remanded for further development.  

The Veteran's ischemic heart disease is rated as coronary artery disease under 38 C.F.R. § 4.104, Diagnostic Code 7005 (coronary artery disease).  Thus, evaluating the Veteran's claim for an increased rating of his ischemic heart disease turns, in part, on his level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  VA regulations specifically require METs levels to be determined by a laboratory determination of the METs level through METs exercise testing, unless the exercise test cannot be performed for medical reasons.  See 38 C.F.R. § 4.104, Note (2) (2016).  

Here, however, the Veteran, who underwent VA examinations for his heart disability in October 2015 (over the telephone) and in April 2017 (in-person), was not afforded the requisite METs exercise test.  See October 2015 and April 2017 VA examination reports.  Moreover, neither one of his VA examiners explained in their reports why a METs exercise test was not administered on the Veteran.  See id.

The Board also notes that the April 2017 in-person VA examination was specifically requested by the Veteran and his representative, in part, because the October 2015 VA examination had been conducted over the telephone.  See May 2016 Letter from Veteran's Representative.  The Board further notes that the January 2017 VA medical opinion on the heart condition was also rendered without an in-person examination of the Veteran and was based only on a review of the files, including the report of the October 2015 VA telephonic examination.  See January 2017 VA medical opinion.
Based on the foregoing and in special consideration of the Veteran's prior request for an in-person evaluation, the Board finds that remand is necessary for an addendum opinion from the April 2017 VA examiner, who examined the Veteran in-person, to report the reason why a METs exercise test was not administered on the Veteran.  

If the reason is medical, the examiner should explain in detail that medical reason.  On the other hand, if the reason is non-medical, then a METs exercise test should be administered on the Veteran by the April 2017 VA examiner, or if the April 2017 VA examiner is unavailable, then by another in-person examiner, unless that examiner provides in detail a medical reason for why the test should not be administered on the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2. Obtain an addendum opinion from the April 2017 VA examiner on if there was a medical reason(s) for why the Veteran's METs level was not determined by a laboratory determination of the METs level through METs exercise testing.  

a) If the April 2017 VA examiner reports a medical reason(s) why a METs exercise test was not administed on the Veteran, the examiner must explain in detail that medical reason(s).  

(b) If the April 2017 VA reports a non-medical reason(s) why a METs exercise test was not administered on the Veteran, the examiner must explain in detail that non-medical reason(s), and then review the claims file and perform the METs exercise test on the Veteran.  

(c) If the April 2017 VA examiner is unavailable, the RO should schedule the Veteran for an in-person VA examination with another examiner to perform a METs exercise test on the Veteran, unless the examiner finds that a METs exercise test cannot be performed for a medical reason(s).  

In the case where the examiner finds that a METs exercise test cannot be performed for a medical reason(s), the examiner must specifically provide the reason as to why it was not possible or not medically recommended for the Veteran to undergo the METs exercise test.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

3. After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




